Citation Nr: 0825563	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision that, in 
pertinent part, denied service connection for PTSD.  The 
veteran timely appealed.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for June 24, 2008.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2002 and April 2008 letters, the RO notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the April 2008 letter, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Notwithstanding the April 2008 letter, defects as to the 
timeliness of the statutory and regulatory notice are 
rendered moot because the veteran's claim on appeal has been 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
submitted no additional evidence following issuance of the 
April 2008 letter; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

The veteran has not been afforded an examination for his 
claimed PTSD.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed PTSD may be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

Service medical records contain no findings of PTSD or of any 
psychiatric disorder.

During a September 2003 VA medical examination, the examiner 
reviewed the veteran's medical history.  The only diagnoses 
were diabetes, hemorrhoids, and tinea pedis.  Neither PTSD 
nor any other psychiatric disorder was noted.

In August 2004, the veteran reported that he had an upcoming 
appointment at the Salem Vet Center; and that he had not been 
diagnosed, as of yet, with PTSD.

Records received from the Salem Vet Center in December 2006 
reflect that the veteran initially sought treatment in 
September 2004.  In October 2004, the veteran reported 
experiencing traumatizing events aboard the U.S.S. Cocopa 
during service.  Neither of these treatment records includes 
a diagnosis of PTSD.

Although the veteran contends that he has PTSD, he is a 
layperson, and lacks the requisite medical knowledge to make 
a competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence that he currently 
has PTSD.

Because the evidence weighs against a current diagnosis of 
PTSD, the preponderance of the evidence is against the claim.  
The benefit-of-the-doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


